DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 4/18/2022.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 and 14-16, in the reply filed on 4/18/2022 is acknowledged.  The traversal is on the ground(s) that Group I and Group II at least share the common technical features. 
	Upon further consideration, claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-13, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 1-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 3, 4, 15 and 16 are objected to because of the following informalities: 
	Re. claim 3: The phrase “wherein the first arc edge of one U-shaped unit is" as recited in lines 1 and 2 appears to be --wherein the first arc edge of the U-shaped unit is--.
	Re. claim 6: After the phrase “reserving an insulation layer interval in the middleware;” as recited in line 12, inserts a phrase –and--.
	Re. claim 7: The phrase “reserving an insulation layer interval in the second middleware;” as recited in line 11 appears to be --reserving the insulation layer interval in the second middleware; and--.
	Re. claim 9: The phrase “wherein the first arc edge of one U-shaped unit is" as recited in lines 1 and 2 appears to be --wherein the first arc edge of the U-shaped unit is--.
	Re. claim 12: The phrase “wherein the first arc edge of one U-shaped unit is" as recited in line 1 appears to be --wherein the first arc edge of the U-shaped unit is--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “the lamination unit” as recited in line 2 renders the claim vague and indefinite. According to the limitation recited in line 1, there are plurality of lamination units. It is unclear as to what the lamination unit is indicated. 
	Re. claim 5: The phrase “a conductive layer on its surface” as recited in line 2 renders the claim vague and indefinite. It is unclear as to what the “its” is indicated. 
	Re. claim 6: The phrase “the lamination unit” as recited in line 4 renders the claim vague and indefinite. According to the limitation recited in line 3, there are plurality of lamination units. It is unclear as to what the lamination unit is indicated. 
		The phrase “the insulation layer” as recited in line 14 renders the claim vague and indefinite. It is unclear as to what the insulation layer is indicated. Is it the insulation layer as recited in line 12 or in line 13?
	Re. claim 7: The phrase “the base body” as recited in line 3 lacks antecedent basis. 
		The phrase “a base body” as recited in line 5 renders the claim vague and indefinite. It is unclear as to whether this base body is the same base body as recited in line 3 or not. 
		The phrase “the lamination unit” as recited in line 6 renders the claim vague and indefinite. According to the limitation recited in line 5, there are plurality of hollow lamination units. It is unclear as to what the lamination unit is indicated.
		The phrase “the insulation layer” as recited in line 13 renders the claim vague and indefinite. It is unclear as to what the insulation layer is indicated. Is it the insulation layer as recited in line 11 or in line 12?
	Re. claim 10: The phrase “a conductive layer on its surface” as recited in line 2 renders the claim vague and indefinite. It is unclear as to what the “its” is indicated.
		The phrase “an insulation layer” as recited in line 2 renders the claim vague and indefinite. It is unclear as to what the insulation layer is indicated. Is it the insulation layer as recited in line 12 or in line 13 of claim 6?
	Re. claim 13: The phrase “a conductive layer on its surface” as recited in line 2 renders the claim vague and indefinite. It is unclear as to what the “its” is indicated.
		The phrase “an insulation layer” as recited in line 2 renders the claim vague and indefinite. It is unclear as to what the insulation layer is indicated. Is it the insulation layer as recited in line 11 or in line 12 of claim 7?
	Re. claim 14: The phrase “a conductive layer on its surface” as recited in line 2 renders the claim vague and indefinite. It is unclear as to what the “its” is indicated.
	Re. claim 15: The phrase “a conductive layer on its surface” as recited in line 2 renders the claim vague and indefinite. It is unclear as to what the “its” is indicated.
	Re. claim 16: The phrase “a conductive layer on its surface” as recited in line 2 renders the claim vague and indefinite. It is unclear as to what the “its” is indicated.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729